



Exhibit 10.01
a2019greendotlogoa03.gif [a2019greendotlogoa03.gif]
2019 Executive Officer Incentive Bonus Plan
Date:
April 5, 2019


To:
Executive Officers


From:


Compensation Committee, Board of Directors
Regarding:
Incentive Bonus Pay for 2019
 
 



This document outlines the incentive bonus plan for executive officers of Green
Dot Corporation (“Green Dot”) for 2019 (the “Plan”). For purposes of the Plan,
“executive officer” means an executive officer of Green Dot who has been
designated by the Committee (as defined below) as a participant in the Plan
(“Participant”).
  
The Compensation Committee (the “Committee”) of Green Dot’s Board of Directors
(the “Board”) will administer the Plan. Subject to the general purposes, terms
and conditions of the Plan, the Committee shall have authority to implement and
carry out the Plan, including authority to construe and interpret the Plan. All
questions of interpretation or construction of the Plan shall be determined by
the Committee. The Committee reserves the right at any time during the year to
modify the Plan in total or in part. This Plan may be amended, suspended or
terminated at any time at the sole and absolute discretion of the Committee.


In order to be eligible to participate in the Plan and earn a bonus, a
Participant must be (i) an employee 90 days before the close of the Bonus Period
(as defined below) and (ii) employed at the time of payment.


Executive Officer Incentive Bonus Plan


Bonuses will be paid on an annual basis based upon Green Dot’s achievement of
(i) the Earnings Milestone (as defined below) and (ii) Annual Revenue threshold,
as set forth herein, all of which are measured as of the end of the Bonus
Period. Bonuses will be paid soon after the Audit Committee of the Board has
approved Green Dot’s final 2019 financial statements, which should be during the
first quarter of 2020. Subject to achievement of the Earnings Milestone, the
following formula will be used to determine each executive officer’s annual
bonus payout (the “Bonus Formula”).


Actual bonus paid = Base Salary x Target Bonus x Actual Payout Multiplier


Notwithstanding any contrary provision of the Plan, the Committee, in its sole
discretion, may eliminate or reduce each executive officer’s annual bonus payout
below that which otherwise would be payable under the Bonus Formula.


Target Bonus
The target bonus is the target amount that a Participant is eligible to receive,
stated as a percentage of base salary. For 2019, the Committee has established a
target bonus amount for each Participant equal to a percentage of his or her
2019 base salary.





--------------------------------------------------------------------------------





Achievement of Adjusted EBITDA and Annual Revenue Milestones
For 2019, no payments will be earned or made under this plan unless Green Dot's
Adjusted EBITDA is at least equal to a threshold dollar amount established by
the Committee and communicated to the Participant in connection herewith
(“Earnings Milestone”). Once the Earnings Milestone is met or surpassed, the
amount of the bonus, if any, is based on the Annual Revenue milestones set forth
in the table below. The Committee has established a target dollar amount of
Annual Revenue for 2019 (“Target Revenue”) and communicated it to the
Participant in connection herewith.


No bonus shall be payable if Green Dot fails to achieve the threshold level of
Annual Revenue set forth in the table below (i.e., Annual Revenue must equal
97.0% of Target Revenue). The table below summarizes the performance and payout
curve.


Annual Revenue Milestones as a % of Target Revenue


Payout Multiplier


<97.0%


0%


97.0%


50%


98.5%


75%


100.00%


100%


100.9%


125%


102.5%


150%



As illustrated in the table above, Participants can achieve 100% of their target
bonus amount under this Plan if Green Dot’s Annual Revenue is 100% of Target
Revenue for 2019. The minimum bonus payable is 50% of a Participant’s target
bonus upon Green Dot achieving 97.0% of Target Revenue, and the maximum bonus
payable is 150% of a Participant’s target bonus upon Green Dot achieving 102.5%
of Target Revenue. For example, a Participant with a $250,000 annual base salary
and 65% target bonus for 2019 would receive a bonus of $162,500 if Green Dot
achieved 100% of Target Revenue ($250,000 (base salary) x 65% target bonus (% of
base salary) x 100% (Payout Multiplier).


"Adjusted EBITDA” means the amount of earnings before interest, income taxes,
depreciation and amortization for the year ending December 31, 2019 reflected in
Green Dot's consolidated statements of operations excluding (i) net interest
income, (ii) income tax (benefit) expense, (iii) depreciation and amortization
of property and equipment, (iv) employee stock-based compensation expense and
related employer payroll taxes, (v) amortization of acquired intangibles, (vi)
change in fair value of contingent consideration, (vii) transaction costs,
(viii) impairment charges, (ix) extraordinary severance expenses, and (x) other
income and expense that are not reflective of ongoing operating results. The
items to be excluded for purposes of computing Adjusted EBITDA under clause (x)
are subject to the review and approval of the Committee.


“Annual Revenue” means the amount of total operating revenue for the year ending
December 31, 2019 reflected in Green Dot’s consolidated statements of operations
less the impact of stock-based retailer incentive compensation expense and other
non-recurring items. The Committee shall establish the Annual Revenue target and
communicate it to Participants.







--------------------------------------------------------------------------------





“Base Salary” means the base pay earned during the performance cycle, January 1,
2019 through December 31, 2019. It includes those items considered part of base
salary, including retroactive pay, vacation pay, sick pay and holiday pay. It
does not include any stock-based compensation earnings.


“Bonus Period” means the period of time from January 1, 2019 to December 31,
2019.


“Payout Multiplier” means the percentage set forth in the table above based on
Green Dot’s achievement of Annual Revenue.


Recoupment
Subject to applicable law, the after-tax portion of any bonus paid to a
Participant shall be subject to clawback or recoupment pursuant to the Company's
Compensation Recovery Policy (the "Policy") or any other compensation clawback
or recoupment policy that may be adopted by the Board of Directors (or its
Compensation Committee) from time to time or required by law during the term of
the Participant’s employment or other service with the Company that is
applicable to executive officers or other service providers of the Company.


General
Nothing contained herein shall be construed as conferring upon any Participant
the right to continue in the employ of Green Dot as an employee and employment
with Green Dot is employment at-will, terminable by either party at any time for
any reason.


The Plan shall be binding upon and inure to the benefit of Green Dot, its
successors and assigns and, with respect to any earned but unpaid bonus, to the
Participant and his or her heirs, executors, administrators and legal
representatives. The Plan shall be construed in accordance with and governed by
the laws of the State of California.


No amounts payable under the Plan shall be funded, set aside or otherwise
segregated prior to payment. The obligation to pay bonus amounts shall at all
times be an unfunded and unsecured obligation of Green Dot, and Green Dot shall
not be required to incur indebtedness to fund any bonus amounts under the Plan
unless otherwise directed to do so by the Committee. Participants shall have the
status of general creditors. The Plan is not qualified under Section 401(a) of
the Internal Revenue Code of 1986, as amended, and is not subject to any
provisions of the Employee Retirement Income Security Act of 1974.


Any questions regarding this Plan should be directed to Green Dot’s Compensation
Committee of the Board of Directors.



